Citation Nr: 0900624	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has filed a timely appeal on the 
issue of entitlement to an evaluation in excess of 30 percent 
disabling for multiple sclerosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969, including service in the Republic of Vietnam 
from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2006 rating 
actions of Department of Veterans Affairs (VA) Regional 
Offices (RO).

In April 2008, the veteran testified at a central office 
hearing before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of the appeal of whether the veteran has filed a 
timely appeal on the issue of entitlement to an evaluation in 
excess of 30 percent disabling for multiple sclerosis is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran regarding the issue of whether he filed a timely 
appeal on the issue of entitlement to an evaluation in excess 
of 30 percent disabling for multiple sclerosis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  In April 2008, the veteran testified during a 
hearing before the undersigned Acting Veterans Law Judge and 
requested to withdraw his appeal of the multiple sclerosis 
claim.  Because the statement withdrawing the claim offered 
during the veteran's April 2008 hearing was later reduced to 
writing and incorporated into the record in the form of a 
written transcript, the transcript of that hearing has been 
accepted as his withdrawal of the issue.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  The Board thus does not have 
jurisdiction to review the appeal of his multiple sclerosis 
claim and it is dismissed.


ORDER

The appeal of whether the veteran filed a timely appeal on 
the issue of entitlement to an evaluation in excess of 30 
percent disabling for multiple sclerosis is dismissed.

REMAND

The veteran seeks entitlement to service connection for PTSD.  
He contends that he has due to his exposure to constant 
attack while stationed in Vietnam and, in particular, 
exposure to mortar attacks while serving as a perimeter 
guard.

The Board notes that the veteran is currently diagnosed with 
PTSD.  However, the veteran's DD 214 and service personnel 
records do not show that the veteran was involved in combat 
while in Vietnam.  As such, the Board notes that the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran reported in his stressor statement, dated in 
April 2006, and in his testimony before the undersigned 
Acting Veterans Law Judge that he was exposed to constant 
mortar fire while stationed in the Republic of Vietnam.  A 
friend of the veteran, who served in the Republic of Vietnam 
with the veteran, submitted a statement in May 2007 
indicating that the veteran served in the 1st Logistical Unit 
between January 1969 and October 1969.  The veteran's service 
personnel records reveal that the veteran was stationed with 
USA Depot LB in the Republic of Vietnam from October 1968 to 
April 1969 and with Co. F at the USA Depot Long Binh in the 
Republic of Vietnam from April 1969 to October 1969.  The 
veteran's primary duty was as a wheeled vehicle repairman.

A memorandum to the claims folder, dated in June 2006, 
indicated that the information provided by the veteran was 
not specific enough to attempt to verify the veteran's 
stressors.

A review of the claims folder reveals that the unit histories 
of USA Depot LB in the Republic of Vietnam and Co. F at the 
USA Depot Long Binh in the Republic of Vietnam for the period 
of October 1968 to October 1969 have not been obtained.  
Therefore, the RO should make another attempt to verify 
whether the USA Depot at Long Binh came under mortar fire 
between April 1969 to October 1969.  In regard to this, VA 
has a duty to provide a summary of his stressor statements to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), and ask them to attempt to verify the stressor.  38 
U.S.C.A. § 5103A(b).  Therefore, on remand, the veteran's 
supplied stressor information should be discussed in a report 
and again forwarded to the JSRRC.  

The veteran reported that he receives continuous treatment 
for his PTSD at the VA Medical Centers in East Orange, New 
Jersey, and Hackensack, New Jersey.  A review of the claims 
folder reveals that the most recent VA treatment record 
associated with the claims folder is dated in March 2007.  
The Board also notes that there is a gap in VA treatment 
records associated with the claims folder from September 2005 
to March 2007.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, attempts 
should be made to obtain VA clinical records pertaining to 
the veteran's treatment dated since September 2005.

VA treatment records associated with the claims folder 
indicate that the veteran has been diagnosed with PTSD.  
However, the veteran has not been afforded a VA Compensation 
and Pension (C&P) examination to associate any claimed 
stressors with the veteran's current diagnosis of PTSD.  On 
remand, this must be accomplished.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
Medical Centers in East Orange and 
Hackensack, New Jersey, dated since 
September 2005.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressor of being 
exposed to mortar fire.  The veteran 
should include the unit he was assigned 
to, where his unit was serving at the 
time of the alleged stressors, and the 
date to as specific a date as possible 
but no more than two a two month period.  
The veteran should be advised that if he 
is not specific in describing his 
stressor(s), corroboration from official 
sources may not be possible and that 
could adversely affect his claim.

3.  The RO should then prepare a summary 
of any claimed stressor for which 
sufficient details to conduct a search of 
official records have been provided by 
the veteran.  The RO should then prepare 
a request to the U.S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  In any event, 
attempt to obtain unit histories for the 
1st Logistical Unit and Co. F at the USA 
Depot Long Binh from April 1969 to 
October 1969.

4.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, as to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor or stressors.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

6.  Then the RO should adjudicate the 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


